Case 2:18-cv-00526-RWS-RSP Document 131 Filed 06/03/19 Page 1 of 6 PageID #: 5546




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


  SOL IP, LLC,
                       Plaintiff,
                 v.
                                                          Case No. 2:18-cv-00526-RWS-RSP
  AT&T MOBILITY LLC,
                 Defendant,                               CONSOLIDATED LEAD CASE

                 v.                                       JURY TRIAL DEMANDED

  SPRINT COMMUNICATIONS CO. L.P.;
  SPRINT SOLUTIONS, INC.; and                             Case No. 2:18-cv-00527-RWS-RSP
  SPRINT SPECTRUM L.P.,
                 Defendants.

                 v.

  CELLCO PARTNERSHIP d/b/a VERIZON
  WIRELESS,                                               Case No. 2:18-cv-00528-RWS-RSP
                 Defendants.

  ERICSSON INC.,
                       Intervenor


                                    E-DISCOVERY ORDER

        The Court ORDERS as follows:

  1.    This order supplements all other discovery rules and orders. It streamlines Electronically

        Stored Information (“ESI”) production to promote a “just, speedy, and inexpensive

        determination” of this action, as required by Federal Rule of Civil Procedure 1.

  2.    This order may be modified in the court’s discretion or by agreement of the parties. The

        parties shall jointly submit any proposed modifications within 30 days after the Federal

        Rule of Civil Procedure 16 conference. If the parties cannot resolve their disagreements




                                            Page 1 of 6
Case 2:18-cv-00526-RWS-RSP Document 131 Filed 06/03/19 Page 2 of 6 PageID #: 5547




        regarding these modifications, the parties shall submit their competing proposals and a

        summary of their dispute.

  3.    A party’s meaningful compliance with this Order and efforts to promote efficiency and

        reduce costs will be considered in cost-shifting determinations.

  4.    Absent a showing of good cause, general ESI production requests under Federal Rules of

        Civil Procedure 34 and 45, or compliance with a mandatory disclosure requirement of

        this Court, shall not include metadata. However, fields showing the date and time that the

        document was sent and received, as well as the complete distribution list, shall generally

        be included in the production if such fields exist.

  5.    Absent agreement of the parties or further order of this court, the following parameters

        shall apply to ESI production:

        A.     General Document Image Format. Each electronic document shall be produced

               in single-page Tagged Image File Format (“TIFF”) format. TIFF files shall be

               single page and shall be named with a unique production number followed by the

               appropriate file extension. Load files shall be provided to indicate the location and

               unitization of the TIFF files. If a document is more than one page, the unitization

               of the document and any attachments and/or affixed notes shall be maintained as

               they existed in the original document.

        B.     Text-Searchable Documents. No party has an obligation to make its production

               text-searchable; however, if a party’s documents already exist in text-searchable

               format independent of this litigation, or are converted to text-searchable format

               for use in this litigation, including for use by the producing party’s counsel, then




                                              Page 2 of 6
Case 2:18-cv-00526-RWS-RSP Document 131 Filed 06/03/19 Page 3 of 6 PageID #: 5548




               such documents shall be produced in the same text-searchable format at no cost to

               the receiving party.

        C.     Footer. Each document image shall contain a footer with a sequentially ascending

               production number.

        D.     Native Files. A party that receives a document produced in a format specified

               above may make a reasonable request to receive the document in its native

               format, and upon receipt of such a request, the producing party shall produce the

               document in its native format.

        E.     No Backup Restoration Required. Absent a showing of good cause, no party

               need restore any form of media upon which backup data is maintained in a party’s

               normal or allowed processes, including but not limited to backup tapes, disks,

               SAN, and other forms of media, to comply with its discovery obligations in the

               present case.

        F.     Voicemail and Mobile Devices. Absent a showing of good cause, voice-mails,

               PDAs and mobile phones are deemed not reasonably accessible and need not be

               collected and preserved.

  6.    General ESI production requests under Federal Rules of Civil Procedure 34 and 45, or

        compliance with a mandatory disclosure order of this court, shall not include e-mail or

        other forms of electronic correspondence (collectively “e-mail”). To obtain e-mail parties

        must propound specific e-mail production requests.

  7.    E-mail production requests, if any, shall be phased to occur timely after the parties have

        exchanged initial disclosures, infringement contentions and accompanying documents

        pursuant to P.R. 3-1 and 3-2, invalidity contentions and accompanying documents



                                            Page 3 of 6
Case 2:18-cv-00526-RWS-RSP Document 131 Filed 06/03/19 Page 4 of 6 PageID #: 5549




             pursuant to P.R. 3-3 and 3-4, and preliminary information relevant to damages.

             Thereafter, each party who seeks e-mail production from another party may serve e-mail

             production requests subject to the restrictions and procedures below. Each requesting

             party may also propound up to five written discovery requests and take one deposition

             per producing party to identify the proper custodians, proper search terms, and proper

             time frame for e-mail production requests. However, the parties agree that before

             scheduling such a deposition, they will meet and confer and attempt in good faith to

             resolve any outstanding issues regarding the proper custodians, proper search terms,

             and/or the proper time frame for e-mail production requests. The court may allow

             additional discovery upon a showing of good cause.

  8.         E-mail production requests shall identify the custodian, search terms, and time frame.

             The parties shall cooperate to identify the proper custodians, proper search terms, and

             proper time frame. Each requesting party shall limit its e-mail production requests to up

             to a total of five custodians per producing party for all such requests. For clarity, the

             Defendants1 will jointly agree on up to five custodians of the Plaintiff,2 and the Plaintiff

             may identify up to five custodians per Defendant Group. To facilitate cooperation in

             identifying the proper custodians, the parties agree to the following procedure: (1) the

             requesting parties will identify the custodians, if any, from which it seeks e-mail

             production no later than July 11, 2019, (2) the producing party can object to the

             identification of a custodian within one week, and the parties will meet and confer to

             select an appropriate custodian. If the parties dispute the relevance or appropriateness of a

  1
   “Defendants” refers collectively to the following four Defendant Groups (1) AT&T Mobility LLC, (2) Sprint
  Communications Co, L.P., Sprint Solutions, Inc., and Sprint Spectrum L.P., (3) Cellco Partnership d/b/a Verizon
  Wireless, and (4) Ericsson Inc.
  2
      “Plaintiff” refers to Sol IP LLC.

                                                     Page 4 of 6
Case 2:18-cv-00526-RWS-RSP Document 131 Filed 06/03/19 Page 5 of 6 PageID #: 5550




        potential custodian, they will raise it with the Court. After the objection is resolved, or the

        time for an objection passes, the requesting party may serve E-mail production requests,

        as described below. The parties may jointly agree to modify this limit without the court’s

        leave. The court shall consider contested requests for additional or fewer custodians per

        producing party, upon showing a distinct need based on the size, complexity, and issues

        of this specific case.

  9.    Defendants shall collectively limit their e-mail production requests to a total of five

        common search terms per custodian. Each Defendant Group may propound up to five

        additional individual search terms per custodian. Plaintiff will limit its e-mail production

        requests to a total of ten search terms per custodian. The parties may jointly agree to

        modify this limit without the court’s leave. The court shall consider contested requests

        for additional or fewer search terms per custodian, upon showing a distinct need based on

        the size, complexity, and issues of this specific case. The search terms shall be narrowly

        tailored to particular issues. Indiscriminate terms, such as the producing company’s name

        or its product name, are inappropriate unless combined with narrowing search criteria

        that sufficiently reduce the risk of overproduction. A conjunctive combination of multiple

        words or phrases (e.g., “computer” and “system”) narrows the search and shall count as a

        single search term. A disjunctive combination of multiple words or phrases (e.g.,

        “computer” or “system”) broadens the search, and thus each word or phrase shall count

        as a separate search term unless they are variants of the same word. Use of narrowing

        search criteria (e.g., “and,” “but not,” “w/x”) is encouraged to limit the production and

        shall be considered when determining whether to shift costs for disproportionate

        discovery. To facilitate cooperation in identifying search terms, the parties agree to the



                                              Page 5 of 6
Case 2:18-cv-00526-RWS-RSP Document 131 Filed 06/03/19 Page 6 of 6 PageID #: 5551




        following procedure: (1) the parties agree to serve initial E-mail production requests, if

        any, including a list of search terms, no later than August 8, 2019, (2) after receiving a

        list of search terms, the producing party will, by August 22, 2019, or sooner if technically

        feasible, identify search terms that are objectionable, (2) the producing party will propose

        narrower search terms for any objectionable search terms, (3) the parties will meet and

        confer to narrow the E-mail production requests.

  10.   To the extent a custodian communicates in a language other than English, the requesting

        party may request search terms be run in both English and the custodian’s other language.

        The requesting party will provide the translated search terms, subject to the conditions

        described in Paragraph 9 of this Order, and translated search terms will not count as
  .
        additional search terms toward the limit.

  11.   Pursuant to Federal Rule of Evidence 502(d), the inadvertent production of a privileged

        or work product protected ESI is not a waiver in the pending case or in any other federal

        or state proceeding.

  11.   The mere production of ESI in a litigation as part of a mass production shall not itself

        constitute a waiver for any purpose.

  12.   Except as expressly stated, nothing in this order affects the parties’ discovery obligations

        under the Federal or Local Rules.
         SIGNED this 3rd day of January, 2012.
        SIGNED this 3rd day of June, 2019.




                                                        ____________________________________
                                                        ROY S. PAYNE
                                                        UNITED STATES MAGISTRATE JUDGE




                                               Page 6 of 6
